         Case 16-39089             Doc 43     Filed 10/18/18 Entered 10/18/18 15:40:59                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: GRONKE, GREGORY JOSEPH                                                     § Case No. 16-39089-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on December 12, 2016. The undersigned trustee was appointed on December 12, 2016.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                11,750.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                              421.76
                                    Bank service fees                                                     47.43
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                11,280.81
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 16-39089              Doc 43  Filed 10/18/18 Entered 10/18/18 15:40:59 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 04/25/2018
                                                                       this
       and the deadline for filing governmental claims was 06/10/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,925.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,925.00, for a total compensation of $1,925.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/10/2018                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 16-39089                   Doc 43      Filed 10/18/18 Entered 10/18/18 15:40:59                                Desc Main
                                                                    Document     Page 3 of 10
                                                                                                                                                               Exhibit A


                                                                             Form 1                                                                            Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-39089-ABG                                                            Trustee:        (330290)     ILENE F. GOLDSTEIN
Case Name:         GRONKE, GREGORY JOSEPH                                            Filed (f) or Converted (c): 12/12/16 (f)
                                                                                     §341(a) Meeting Date:        01/12/17
Period Ending: 10/10/18                                                              Claims Bar Date:             04/25/18

                                1                                    2                          3                      4               5                  6

                    Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

 1       3000 Finley Rd., Downers Grove, IL 60515                   10,000.00                       4,000.00                               0.00                    FA
         Timesha
          Imported from original petition Doc# 25 (See
         Footnote)

 2       1324 Derby Lane, Mundelein, IL 60060                      215,000.00                           0.00                               0.00                    FA
         Single-fami
          Imported from original petition Doc# 25 (See
         Footnote)

 3       Cash                                                        2,500.00                       1,000.00                               0.00                    FA
          Imported from original petition Doc# 25

 4       Cash                                                              0.00                         0.00                               0.00                    FA
          Imported from Amended Doc#: 29 (See Footnote)

 5       Checking Account: Baxter Credit Union                             3.00                         3.00                               0.00                    FA
          Imported from Amended Doc#: 29

 6       Checking Account: Bank of America                                 0.00                         0.00                               0.00                    FA
          Imported from Amended Doc#: 29

 7       Checking Account: TCF                                           840.00                      340.00                                0.00                    FA
          Imported from Amended Doc#: 29

 8       Checking Account: Chase                                     1,200.00                        400.00                                0.00                    FA
          Imported from Amended Doc#: 29

 9       Furniture, linens, small appliances, table & cha            1,000.00                       1,000.00                               0.00                    FA
          Imported from Amended Doc#: 29

10       Flat screen TV, computer, printer, cell phone $7                750.00                      750.00                                0.00                    FA
          Imported from Amended Doc#: 29

11       seceragemc bed massage table belongs to ex wife (u)         1,000.00                           0.00                               0.00                    FA
          Imported from Amended Doc#: 29

12       Baseball card collection $150                                   150.00                      150.00                                0.00                    FA
          Imported from Amended Doc#: 29

13       Everyday dothes $250 (u)                                        250.00                      250.00                                0.00                    FA
          Imported from Amended Doc#: 29

14       Error Costume jewelry, engagement rings, (u)                      0.00                         0.00                               0.00                    FA
          Imported from Amended Doc#: 29



                                                                                                                                Printed: 10/10/2018 01:49 PM   V.14.14
                       Case 16-39089                         Doc 43         Filed 10/18/18 Entered 10/18/18 15:40:59                               Desc Main
                                                                             Document     Page 4 of 10
                                                                                                                                                                       Exhibit A


                                                                                     Form 1                                                                            Page: 2

                                              Individual Estate Property Record and Report
                                                               Asset Cases
Case Number: 16-39089-ABG                                                                    Trustee:        (330290)     ILENE F. GOLDSTEIN
Case Name:         GRONKE, GREGORY JOSEPH                                                    Filed (f) or Converted (c): 12/12/16 (f)
                                                                                             §341(a) Meeting Date:        01/12/17
Period Ending: 10/10/18                                                                      Claims Bar Date:             04/25/18

                                  1                                           2                         3                      4               5                  6

                     Asset Description                                   Petition/             Estimated Net Value         Property      Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                     Unscheduled        (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                          Values             Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                           and Other Costs)                                         Remaining Assets

15        Ruger pistol, .38 pistol, Ruger .22 pistol, Walt                     3,000.00                     2,000.00                               0.00                    FA
            Imported from original petition Doc# 25

16        Duplicate Ruger pistol, .38 pistol, Ruger .                              0.00                         0.00                               0.00                    FA
            Imported from Amended Doc#: 29

17        401 (k) or similar plan: 401k                                       61,245.00                         0.00                               0.00                    FA
            Imported from Amended Doc#: 29

18        error Int. in partnerships or joint ventures (u)                         0.00                         0.00                               0.00                    FA
            Imported from Amended Doc#: 29

19        errorI $ 0.01 (u)                                                        0.00                         0.00                               0.00                    FA
            Imported from Amended Doc#: 29

20        error Claims against third parties (u)                                  10.00                       10.00                                0.00                    FA
            Imported from Amended Doc#: 29

21        Potential class action particpant against Daviso                         0.00                         0.00                               0.00                    FA
            Imported from Amended Doc#: 29

22        2004 Honda Reflex, 11,000 miles, 2004 Honda Refl                     1,000.00                         0.00                               0.00                    FA
            Imported from Amended Doc#: 29

23        2004 Toyota Corolla, 115,000 miles, 2004 Toyota                      1,907.00                     1,907.00                               0.00                    FA
            Imported from Amended Doc#: 29

24        2009 Hariey-Davidson Sportster, 3,000 miles, 200                     3,845.00                     3,845.00                           4,505.00                    FA
            Imported from Amended Doc#: 29

25        2011 Honda Fury, 1,400 miles, 2011 Honda Fury wi                     4,000.00                     4,000.00                           7,245.00                    FA
            Imported from Amended Doc#: 29

26        1 parakeet. 0                                                            0.00                         0.00                               0.00                    FA
            Imported from Amended Doc#: 29

 26      Assets       Totals (Excluding unknown values)                     $307,700.00                 $19,655.00                           $11,750.00                 $0.00


      RE PROP# 1          Not salable and back fees owed
      RE PROP# 2          Per Zillow $179,900.00
      RE PROP# 4          This asset imported incorrectly and is an error



      Major Activities Affecting Case Closing:




                                                                                                                                        Printed: 10/10/2018 01:49 PM   V.14.14
                     Case 16-39089                   Doc 43           Filed 10/18/18 Entered 10/18/18 15:40:59                                         Desc Main
                                                                       Document     Page 5 of 10
                                                                                                                                                                           Exhibit A


                                                                                Form 1                                                                                     Page: 3

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 16-39089-ABG                                                                Trustee:         (330290)        ILENE F. GOLDSTEIN
Case Name:       GRONKE, GREGORY JOSEPH                                                  Filed (f) or Converted (c): 12/12/16 (f)
                                                                                         §341(a) Meeting Date:            01/12/17
Period Ending: 10/10/18                                                                  Claims Bar Date:                 04/25/18

                              1                                          2                            3                         4                 5                   6

                    Asset Description                               Petition/             Estimated Net Value              Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By Trustee,        Abandoned          Received by      Administered (FA)/
                                                                     Values             Less Liens, Exemptions,           OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                  Remaining Assets


                STATUS: JANUARY 2018 The trustee has negotiated a settlement on numerous vehicles and personal property. Effectuated through amendment to schedulesa and
                exemptions .The auctioneer has recovered the vehicles and the Trustee will file a sale motion once an auction date is set


                Motion to hire auctioneer 02/22/18


                Motion to Auction 03/17/18

     Initial Projected Date Of Final Report (TFR):     September 30, 2018                   Current Projected Date Of Final Report (TFR):       September 30, 2018




                                                                                                                                            Printed: 10/10/2018 01:49 PM   V.14.14
                         Case 16-39089                  Doc 43          Filed 10/18/18 Entered 10/18/18 15:40:59                                               Desc Main
                                                                         Document     Page 6 of 10
                                                                                                                                                                                   Exhibit B


                                                                                   Form 2                                                                                           Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         16-39089-ABG                                                                   Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           GRONKE, GREGORY JOSEPH                                                         Bank Name:            Rabobank, N.A.
                                                                                                    Account:              ******5866 - Checking Account
Taxpayer ID #:       **-***7042                                                                     Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 10/10/18                                                                             Separate Bond: N/A

   1             2                          3                                        4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction                  T-Code              $                  $                Account Balance
06/05/18       {25}        American Auction/Joseph Bender    Sale of personal property                         1129-000                7,975.00                                    7,975.00
06/05/18       {24}        American Auction/ Joseph Bender   Sale of personal property                         1129-000                4,950.00                                 12,925.00
06/05/18       {24}        American Auction/ Joseph Bender   Reversed Deposit 100002 1 Sale of personal        1129-000               -4,950.00                                    7,975.00
                                                             property
06/05/18       {25}        American Auction/Joseph Bender    Reversed Deposit 100001 1 Sale of personal        1129-000               -7,975.00                                        0.00
                                                             property
06/06/18                   American Auction/ Joseph Bender   Sale of personal property                                                11,750.00                                 11,750.00
               {25}                                             Sale of personal                7,245.00       1129-000                                                         11,750.00
                                                                property
               {24}                                             Sale of personal                4,505.00       1129-000                                                         11,750.00
                                                                property
06/29/18                   Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                          12.95          11,737.05
07/07/18       101         AMERICAN AUCTION ASSOC.           Auctioneer Expense                                3620-000                                         421.76          11,315.29
                           INC.
07/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                          17.70          11,297.59
08/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                          16.78          11,280.81

                                                                                   ACCOUNT TOTALS                                     11,750.00                 469.19        $11,280.81
                                                                                          Less: Bank Transfers                             0.00                   0.00
                                                                                   Subtotal                                           11,750.00                 469.19
                                                                                          Less: Payments to Debtors                                               0.00
                                                                                   NET Receipts / Disbursements                     $11,750.00                 $469.19



                                                                                                                                        Net             Net                     Account
                                                                                   TOTAL - ALL ACCOUNTS                               Receipts     Disbursements                Balances

                                                                                   Checking # ******5866                              11,750.00                 469.19          11,280.81

                                                                                                                                    $11,750.00                 $469.19        $11,280.81




{} Asset reference(s)                                                                                                                          Printed: 10/10/2018 01:49 PM         V.14.14
                   Case 16-39089       Doc 43       Filed 10/18/18 Entered 10/18/18 15:40:59                                              Desc Main
                                                     Document     Page 7 of 10

                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                                            Claims Bar Date: April 25, 2018

Case Number: 16-39089-ABG                                     Page: 1                                                               Date: October 10, 2018
Debtor Name: GRONKE, GREGORY JOSEPH                                                                                                 Time: 01:50:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date      Claim Balance

          ILENE F. GOLDSTEIN                   Admin Ch. 7                                                      $1,925.00                      $0.00         1,925.00
200       900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,   Admin Ch. 7                                                      $3,395.00                      $0.00         3,395.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,   Admin Ch. 7                                                           $73.41                    $0.00            73.41
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
1         Discover Bank                        Unsecured                                                       $10,471.31                      $0.00        10,471.31
 610      Discover Products Inc                              History: Details1-101/29/2018Claim #1 filed by Discover Bank, Amount claimed:
          PO Box 3025                                        $10471.31 (Dingus, Mandy )
          New Albany, OH 43054-3025                          --------------------------------------------------------------------------------* * *




<< Totals >>                                                                                                    15,864.72                        0.00       15,864.72
         Case 16-39089        Doc 43      Filed 10/18/18 Entered 10/18/18 15:40:59                 Desc Main
                                           Document     Page 8 of 10


                                TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

           Case No.: 16-39089-ABG
           Case Name: GRONKE, GREGORY JOSEPH
           Trustee Name: ILENE F. GOLDSTEIN
                                              Balance on hand:                          $          11,280.81
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                             Asserted       of Claim          to Date              Payment
                                                    None
                                              Total to be paid to secured creditors:    $               0.00
                                              Remaining balance:                        $          11,280.81

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                 1,925.00                 0.00        1,925.00
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.               3,395.00                 0.00        3,395.00
GOLDSTEIN, CHARTERED
Accountant for Trustee, Expenses - LAW OFFICES OF                      73.41                0.00           73.41
ILENE F. GOLDSTEIN, CHARTERED
                          Total to be paid for chapter 7 administration expenses:       $             5,393.41
                          Remaining balance:                                            $             5,887.40

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:   $                 0.00
                          Remaining balance:                                            $             5,887.40




   UST Form 101-7-TFR (05/1/2011)
           Case 16-39089         Doc 43      Filed 10/18/18 Entered 10/18/18 15:40:59                  Desc Main
                                              Document     Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            5,887.40
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 10,471.31 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 56.2 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Discover Bank                                          10,471.31                 0.00       5,887.40
                             Total to be paid for timely general unsecured claims:          $            5,887.40
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 16-39089         Doc 43     Filed 10/18/18 Entered 10/18/18 15:40:59                  Desc Main
                                             Document     Page 10 of 10




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
